     Case 3:18-cv-01895-AJB-LL Document 124 Filed 06/10/20 PageID.1334 Page 1 of 4




 1   JAMES E. SMITH (DC Bar No. 482985)
     Email: smithja@sec.gov
 2   CHRISTIAN SCHULTZ (DC Bar No. 485557)
 3   Email: schultzc@sec.gov
     Attorneys for Plaintiff
 4   Securities and Exchange Commission
 5   100 F Street, NE
     Washington, DC 20549
 6   Telephone: (202) 551-4740 (Schultz)
 7   Facsimile: (301) 623-1187

 8
     [ADDITIONAL COUNSEL APPEAR ON
 9   SIGNATURE PAGE]

10
11                       UNITED STATES DISTRICT COURT
12                    SOUTHERN DISTRICT OF CALIFORNIA
13
14
       SECURITIES AND EXCHANGE                         Case No. 3:18-cv-01895-AJB-LL
15     COMMISSION,
16                                                     JOINT MOTION TO CONTINUE
                   Plaintiff,                          SETTLEMENT CONFERENCE
17                                                     AND EXTEND ALL REMAINING
             vs.                                       PRE-TRIAL DATES
18
       RMR ASSET MANAGEMENT
19     COMPANY, et al.,
20                 Defendants.
21
22         Pursuant to Section II.C of the Civil Case Procedures of the Hon. Anthony J.
23   Battaglia, and Section IV of the Civil Chambers rules of the Hon. Linda Lopez,
24
     Plaintiff Securities and Exchange Commission (“SEC”) and Defendants Jocelyn
25
26   Murphy and Michael Murphy (the “Murphy Defendants”) and pro se Defendant
27   Richard Gounaud (“Gounaud”) (collectively, “Defendants”), by and through their
28
     Case 3:18-cv-01895-AJB-LL Document 124 Filed 06/10/20 PageID.1335 Page 2 of 4




 1   respective counsel, hereby move jointly to postpone the July 8, 2020 settlement

 2   conference and extend the remaining pre-trial dates in the scheduling order. In
 3
     support of this Joint Motion, the parties state as follows:
 4
 5   1.    On September 9, 2019, the Court issued an Order on the parties’ joint stipulation

 6         to extend discovery dates and set the following pre-trial schedule. Dkt. 106.
 7
                  • Pretrial Motion Deadline – April 24, 2020
 8
 9                • Confidential Settlement Statements – June 30, 2020
10                • Mandatory Settlement Conference – July 8, 2020 at 9:30 a.m.
11
                  • FRCP 26(a)(3) Pretrial Disclosures – July 23, 2020
12
13                • Civil LR 16.1.f.4 Meeting – July 30, 2020
14
                  • Objections to Pretrial Disclosures – August 6, 2020
15
16                • Proposed Final Pretrial Conference Order – August 13, 2020

17                • Final Pretrial Conference – August 20, 2020 at 2:00 p.m.
18
     2.    On April 24, 2020, the SEC filed its motion for summary judgment. Dkt. 115.
19
20   3.    On April, 24, 2020, Judge Battaglia’s chambers scheduled argument on the
21         SEC’s motion for June 25, 2020. The Court further set a briefing schedule that
22
           concluded on May 22, 2020. Dkt. 116.
23
24   4.    On May 4, 2020, the parties filed a joint motion to extend the dates for
25         summary judgment response and reply briefing, Dkt. 117, which the Court
26
           granted on May 8, 2020. Dkt. 118. In the May 8 Order, the Court has summary
27
28
     Case 3:18-cv-01895-AJB-LL Document 124 Filed 06/10/20 PageID.1336 Page 3 of 4




 1         judgment briefing concluding on June 18, 2020, with a hearing on the SEC’s

 2         Motion on July 16, 2020. Dkt. 118.
 3
     5.    On June 9, 2020, undersigned counsel for the SEC spoke with a law clerk for
 4
 5         Magistrate Judge Lopez about in-person appearances at the July 8, 2020

 6         settlement conference in light of the COVID-19 pandemic, and possibly re-
 7
           schedule that conference in light of the summary judgment hearing scheduled
 8
 9         for July 16, 2020. A joint motion seeking relief was suggested.

10   6.    The parties have conferred and jointly believe that the Court’s ruling on the
11
           SEC’s summary judgment motion will provide clarity on (if not resolution of)
12
13         the claims and defenses at issue in this case, and will substantially impact the

14         parties’ settlement positions. The Court’s ruling also will have a substantial
15
           impact on the parties’ preparation of final pretrial disclosures and the final
16
17         pretrial order regardless of how the Court rules on the SEC’s Motion.
18   7.    Accordingly, the parties jointly move the Court to postpone the July 8, 2020
19
           settlement conference and extend the remaining pre-trial dates as follows:
20
21               • Confidential Settlement Statements – August 24, 2020
22               • Mandatory Settlement Conference – September 1, 2020 at 9:30 a.m.
23
                 • FRCP 26(a)(3) Pretrial Disclosures – September 16, 2020
24
25               • Civil LR 16.1.f.4 Meeting – September 22, 2020
26
                 • Objections to Pretrial Disclosures – September 29, 2020
27
28
     Case 3:18-cv-01895-AJB-LL Document 124 Filed 06/10/20 PageID.1337 Page 4 of 4




 1               • Proposed Final Pretrial Conference Order – October 6, 2020

 2               • Final Pretrial Conference – October 13, 2020 at 2:00 p.m.
 3
 4         WHEREFORE, the Parties jointly move to modify, as detailed above, the
 5   dates previously set in the Court’s September 9 Order (Dkt. 106).
 6
       Dated: June 10, 2020                  Respectfully submitted,
 7
                                             /s/ Christian Schultz
 8
                                             CHRISTIAN SCHULTZ
 9                                           James E. Smith
10                                           Attorneys for Plaintiff
                                             Securities and Exchange Commission
11
12                                            /s/ _______________
                                              Robert Knutz (Admitted Pro Hac Vice)
13                                            SHER TREMONTE LLP
14                                            90 Broad Street, 23rd Floor
                                              New York, NY 10004
15                                            Telephone: (212) 202-2638
16                                            Email: rknuts@shertremonte.com

17                                            Thomas D. Mauriello (CA Bar No. 144811)
18                                            MAURIELLO LAW FIRM, APC
                                              1230 Columbia Street, Suite 1140
19                                            San Diego, CA 92101
20                                            Tel: (619) 940-1606
                                              Fax: (949) 606-9690
21                                            Email: tomm@maurlaw.com
22
                                              Attorneys for Defendants
23                                            Jocelyn Murphy and Michael Sean Murphy

24                                           RICHARD C. GOUNAUD pro se
25                                           By: /s/       /

26                                           Richard C. Gounaud, Pro Se
27
28
